Opinion issued February 14, 2013




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-10-01153-CV
                        ———————————

                 KAREN KRISTINE SILVIO, Appellant

                                     V.

                    MICHAEL B. NEWMAN, Appellee


           On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 945,526



                       MEMORANDUM OPINION
      Appellant, Karen Kristine Silvio, has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required by

statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012),

§.51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1) (listing fees in court of appeals).

      The filing fee was first due on December 15, 2010. On October 12, 2012, the

Court issued an order notifying appellant that she had not established indigence and

that, unless the filing fee was paid within 10 days, the appeal was subject to

dismissal. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3 (allowing

involuntary dismissal of case). Appellant filed a response in which she again

asserts that she is indigent.

      Because appellant has not paid the required filing fee as directed, we dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c). All other

pending motions are dismissed as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        3